           Case 1:19-cv-00651-DAD-EPG Document 61 Filed 08/04/21 Page 1 of 4



 1
 2
 3
 4
 5                                UNITED STATES DISTRICT COURT
 6                              EASTERN DISTRICT OF CALIFORNIA
 7
 8
      GARY PAUL SMITH,                                 Case No. 1:19-cv-00651-DAD-EPG (PC)
 9
10                       Plaintiff,                    ORDER REGARDING EARLY SETTLEMENT
                                                       CONFERENCE
11              v.
                                                       ORDER DIRECTING CLERK TO SERVE
12    BROCKWAY, et al.,                                SUPERVISING DEPUTY ATTORNEY
                                                       GENERAL LAWRENCE BRAGG WITH A
13                                                     COPY OF: 1) PLAINTIFF’S FOURTH
                         Defendants.                   AMENDED COMPLAINT (ECF NO. 41); 2)
14                                                     THE ORDER DIRECTING SERVICE (ECF
                                                       NO. 55); AND 3) THIS ORDER
15
16
17          Plaintiff Gary Paul Smith is a state prisoner proceeding pro se and in forma pauperis in
18   this civil rights action. The Court has ordered service on Defendants Bishop and Brockway on
19   Plaintiff’s claims that they were deliberately indifferent to his safety. (ECF No. 55). Both
20   Defendants Bishop and Brockway have waived service. (ECF Nos. 59, 60).
21          The Court now directs the parties to participate in a settlement conference before a
22   Magistrate Judge to see if the case can reach an early settlement. Neither side is waiving any
23   claims, defenses, or objections by participating in this settlement conference.
24          Defense counsel is directed to consider Plaintiff’s claim(s) and to speak with Plaintiff
25   following this order.1 If, after investigating Plaintiff’s claim(s) and speaking with Plaintiff, and
26   conferring with defense counsel’s supervisor, defense counsel in good faith finds that a
27
            1
28            In light of the coronavirus (COVID-19) outbreak and the evolving coronavirus
     protocols, the parties may confer by letter.
                                                      1
           Case 1:19-cv-00651-DAD-EPG Document 61 Filed 08/04/21 Page 2 of 4



 1   settlement conference would not be productive at this time, defense counsel may opt out of this
 2   settlement conference by filing a notice with the Court, in which case the matter will proceed
 3   without an early settlement conference.
 4          If defense counsel opts out of the settlement conference, or if the case does not settle at
 5   the conference, the case will proceed to litigation.2
 6          If defense counsel does not opt out, the Court will issue separate order(s) setting the
 7   settlement conference and detailing the pre-settlement conference procedures in due course.
 8          Within fourteen days after the issuance of the order setting the settlement conference, in
 9   order to better inform all parties and have a meaningful conference, the Court is requiring that
10   both parties disclose certain documents to each other about the case, as listed below. These
11   documents are relevant to the case and will most likely be disclosed in discovery shortly if this
12   case proceeds to litigation.3
13          Accordingly, IT IS HEREBY ORDERED that:
14              1. Within forty-five days from the date of service of this order, the assigned
15                  Deputy Attorney General shall either: (1) file a notice stating that Defendant(s)
16                  opt out of the settlement conference; or (2) contact ADR Coordinator Sujean
17                  Park (spark@caed.uscourts.gov) to schedule the settlement conference. If the
18                  assigned Deputy Attorney General does not opt out of the settlement conference,
19                  the Court will issue an order setting a settlement conference. That order will
20                  include the date of the conference and the Magistrate Judge who will oversee the
21                  conference, and may also include procedures required by that Judge.4
22
23
24          2
                If the case proceeds to a settlement conference, the Court will not schedule the case
25   until after the settlement conference is held. Nothing in this order extends Defendant(s)’
     deadline to file a responsive pleading, but Defendant(s) may file a motion to extend the
26   deadline to respond to the complaint.
              3
                If any party has a legal objection to providing a particular document, that party shall
27   file and serve a notice describing its objection.
              4
28              The undersigned will not be the Magistrate Judge overseeing the settlement
     conference.
                                                      2
     Case 1:19-cv-00651-DAD-EPG Document 61 Filed 08/04/21 Page 3 of 4



 1      2. If a settlement conference is set, no later than fourteen days after the date of
 2         service of the order setting the settlement conference, each party shall send the
 3         other parties, or their attorneys (if represented), the documents listed below.
 4         The parties only need to provide documents related to the claim(s) proceeding
 5         against Bishop and Brockway. Additionally, defense counsel does not need to
 6         include any documents that defense counsel believes are confidential or subject
 7         to the official information privilege. Plaintiff does not need to request any
 8         documents from the institution at this time. Plaintiff only needs to provide these
 9         documents if Plaintiff already has them in his or her possession.
10             a. Documents regarding exhaustion of Plaintiff’s claims, including 602s,
11                 Form 22s, and responses from the appeals office;
12             b. All non-confidential documents regarding Rules Violation Reports, if
13                 any exist, associated with the incident(s) alleged in the complaint,
14                 including disciplinary charges and findings;
15             c. All of Plaintiff’s medical records related to the incident and/or condition
16                 at issue in the case, if any exist;
17             d. Chronos for transfer or Administrative Segregation placement related to
18                 the incident(s) alleged in the complaint, if any exist; and
19             e. Non-confidential incident reports regarding the use of force incident(s)
20                 alleged in the complaint, if any exist;
21         Additionally, the parties may send any other documents related to the case that
22         the parties believe will assist in the settlement conference. However, the parties
23         may not request any other documents until discovery has been opened.
24      3. The parties are reminded to keep the Court informed of their current address.
25         Any change of address must be reported promptly to the Court in a separate
26         document captioned for this case and entitled “Notice of Change of Address.”
27         See L.R. 182(f).
28      4. The Clerk of Court shall serve Supervising Deputy Attorney General Lawrence

                                              3
          Case 1:19-cv-00651-DAD-EPG Document 61 Filed 08/04/21 Page 4 of 4



 1              Bragg with a copy of: (1) Plaintiff’s fourth amended complaint (ECF No. 41);
 2              (2) the order directing service (ECF No. 55); and (3) this order.
 3
     IT IS SO ORDERED.
 4
 5
       Dated:   August 4, 2021                             /s/
 6                                                   UNITED STATES MAGISTRATE JUDGE

 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                 4
